Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (US 2008/0032420A1).
Claim 1 is directed to a system comprising: (1) a kit comprising injection unit for a biomaterial, a reaction unit which includes a fluorophore having a liner upconversion, a light source to provide a light to the reaction unit, an emission signal collection unit to detect and emission signal and a measurement unit to detect and measure the collected emission signal; wherein the fluorophore has a stokes shift of <100 nm and wherein the light source unit provides a light source with a wavelength 5 to 50nm longer than the maximum emission wavelength of the fluorophore.
Lambert discloses lateral flow apparatus comprising a sample pad (i.e. an injection unit) for applying sample, a capture zone for test line (i.e. reaction unit) wherein target analyte with detectable label is immobilized for detection (Fig.1 and paragraph [0073]).  Lambert teaches that a spectral profile of said spectral profiles relates to a fluorophore reagent or combination of fluorophores capable of exhibiting a unique spectral emission peak. In an embodiment, said fluorophore or combination of fluorophores utilize at least one type of semiconductor nanocrystal. In an embodiment, a spectral profile is generated from a bead conjugate incorporating a combination of fluorophores chosen to produce a spectral emission which is orthogonal to a spectral emission of another bead conjugate. In an embodiment, said assay is an immunoassay in a lateral flow assay format (paragraphs [0017] and [0028]).  Lambert teaches that one or more of the detectable labels is a conventional fluorophore. In another embodiment, one or more of the detectable labels is a conventional label as known in the art; e.g. a conventional fluorophore (including fluoroscein isothiocyanate, rhodamine, etc.), gold, latex, magnetic or paramagnetic material, colorimetric reagent, other chromogen, or other tag. Lambert teaches that the wavelength can be variable in that the tags are generally receptive of a wide-range of excitation wavelengths ([para [0035]).

    PNG
    media_image1.png
    636
    402
    media_image1.png
    Greyscale

Lambert teaches assay strip substrate 200 is disposed so as to allow excitation source 210 (e.g., an ultraviolet light emitting diode) to transmit an excitation signal 220 optionally through an excitation filter 225 (or filter wheel) towards one or more assay capture zones 202 (paragraphs [0031], [0138]) (i.e. a light source unit configured to provide a light source to the reaction unit).
Lambert teaches reader apparatus for detection of signal from the assay, wherein the reader apparatus is designed to measure emitted light (i.e. a measurement unit) at one or more physical sites where recognition molecules (such as capture antibody). Lambert teaches that the apparatues is designed to spectrally filter an emission signal to selectively detect emitted light by the corresponding spectrally encoded detection antibody or other recognition molecule (paragraph [0030]). 
Therefore, Lambert teaches all the components of a system recited in claim 1, except for recitation of configuration of the collection unit to detect an emission signal with a wavelength range 10 to 100nm shorter than that of excitation light exciting the fluorophore and the recitation of “fluorophore has a Strokes’ shift of <100nm.
However, as described above, Lambert teaches reaction unit includes a fluorophore wherein the fluorophore and wherein the fluorophore can be fluorescein. Lambert specifically disclosed utilizing fluorescein in a detection (see example 4). Therefore, since the fluorophore is the same as that of claimed invention (see claim 3 wherein fluorescein is recited as the fluorophore), the property would be highly expected to be present in the fluorescein of Lambert because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In regards to configuration collection unit to detect an emission signal with a wavelength range, as described above Lambert teaches that the wavelength can be variable in that the tags are generally receptive of a wide-range of excitation wavelengths ([para [0035]). Lambert also teaches that the reader apparatus is designed to measure emitted light at one or more physical sites wherein recognition molecules (such as capture antibodies) collect or are affixed. In an embodiment, the apparatus is designed to spectrally filter an emission signal to selectively detect light emitted by the corresponding spectrally encoded detection antibody or other recognition molecule. Therefore, configuration of detection of emission signal of various wavelength based on the fluorophores or fluorescent particles are considered a routine configuration which are within the purview of one of ordinary skilled in the art.
In regards to claim 2, as described above, Lambert teaches assay strip substrate 200 is disposed so as to allow excitation source 210 (e.g., an ultraviolet light emitting diode) to transmit an excitation signal 220 optionally through an excitation filter 225 (or filter wheel) towards one or more assay capture zones 202.
In regards to claim 3, as described above, Lambert discloses fluorescein.
In regards to claim 4, claim 4 does not limit claim 1 with the DPP derivative but only defining the DPP derivative of claim 3 and thus since claim 3 is rejected based on fluorescein, claim 4 is also rejected. 
In regards to claims 5 and 6, Lambert discloses bead conjugate incorporating a combination of fluorophores (para [0017]).
In regards to claims 7, and 8, Lambert teaches that the invention is adapted to a variety of analytes (Abstract) wherein the analyte can be a protein, polysaccharide, drug, a nucleic acid molecule or a microorganism (paragraph [0014]). Lambert teaches one or more detection antibodies corresponding to one or more respective analytes are conjugated with one or more detectable labels with one or more unique spectral emission peaks.
In regards to claim 9, Lambert teaches light emitting diod (LED) as light source (paragraphs [0100] and [0138]).
In regards to claim 10, Lambert teaches that the sample can be urine sample (paragraph [0003]).
In regard to claim 11, Lambert teaches the assy in a kit form (para [0023]) and the system as a rapid diagnostic kit (paragraphs [0058], [0128] and [0130]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678